AMENDMENT NO. 21 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, AUSA LIFE INSURANCE COMPANY, INC., PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY TRANSAMERICA LIFE INSURANCE COMPANY OF NEW YORK Amendment No. 21 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), AUSA Life Insurance Company, Inc. ("AUSA Life"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), Transamerica Life Insurance and Annuity Company ("TALIAC") and Transamerica Life Insurance Company of New York ("TONY") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, Peoples has, by resolution of its Board of Directors, duly organized and established the AES Private Placement VA Separate Account (the "Account") as a segregated asset account to receive, set aside and invest assets attributable to net premiums and payments received under the Contract and such variable annuity contract will be partly funded by the Fund; and WHEREAS, to the extent permitted by applicable insurance law and regulation, Peoples intends to purchase shares in one or more of the portfolios of the Fund to fund their Contracts on behalf of the Account, as specified in Schedule A attached to this Amendment, as such Schedule A is amended by this Amendment No. 21, and as Schedule A may be amended from time to time. NOW, THEREFORE, IT IS HEREBY AGREED that Peoples, through its separate accounts, AES Private Placement VA Separate Account will purchase and redeem shares issued by the Fund, subject to the terms and conditions of the Participation Agreement. It is also agreed that Schedule A to the Participation Agreement is hereby amended to add the AES Private Placement VA Separate Account, as an additional "Account;" and to add the Advisor's Edge Select Private Placement contract issued by Peoples, to the list of "Policies" of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of June 1, 2002. TRANSAMERICA LIFE INSURANCE AEGON/TRANSAMERICA SERIES COMPANY FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: John K. Carter Larry N. Norman John K. Carter Title: Vice President Title: Vice President, Secretary and General Counsel AUSA LIFE INSURANCE PEOPLES BENEFIT LIFE INSURANCE COMPANY, INC. COMPANY By its authorized officer By its authorized officer By /S/Larry N. Norman By /S/Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: Executive Vice President TRANSAMERICA OCCIDENTAL LIFE TRANSAMERICA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: Priscilla I. Hechler By: Priscilla I. Hechler Priscilla I . Hechler Priscilla I. Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary TRANSAMERICA LIFE INSURANCE COMPANY OF NEW YORK By its authorized officer By: Ronald L. Zeigler Ronald L. Ziegler Title: Vice President AMENDED SCHEDULE A Effective June 1, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account AUSA Life Insurance Company, Inc. Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account AUSA Series Life Account AUSA Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account VA-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TAPPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account VA-2LNY Separate Account VA-2L Separate Account VL A AES Private Placement VA Separate Account Policies: Transamerica Landmark Variable Annuity AUSA Landmark Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity AUSA & Peoples- Advisor's Edge Variable Annuity Peoples- Advisor's Edge Select Variable Annuity Legacy Builder Plus AUSA Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life AMENDED SCHEDULE A (continued) Policies (continued): TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life AUSA Freedom Elite Builder AUSA Premier Variable Annuity Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv AUSA Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder III Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Portfolios: AEGON/Transamerica Series Fund, Inc. Janus Growth AEGON Bond Transamerica Money Market Janus Global LKCM Strategic Total Return Van Kampen Emerging Growth Alger Aggressive Growth Federated Growth & Income PBHG/NWQ Value Select GE U.S. Equity Clarion Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap Goldman Sachs Growth PBHG Mid Cap Growth Salomon All Cap Dreyfus Mid Cap Third A venue Value Transamerica Value Balanced Great Companies - America sm Great Companies- Technology sm Value Line Aggressive Growth AMENDED SCHEDULE A (continued) Portfolios: AEGON/Transamerica Series Fund, Inc. (continued) Gabelli Global Growth Great Companies - Global 2 LKCM Capital Growth American Century International American Century Income & Growth Munder Net50 BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology Aggressive Asset Allocation Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Conservative Asset Allocation Dreyfus Small Cap Value J.P. Morgan Enhanced Index Janus Balanced Janus Growth II Jennison Growth MFS High Yield Moderate Asset Allocation Moderately Aggressive Asset Allocation PIMCO Total Return Protected Principal Stock T. Rowe Price Equity Income T. Rowe Price Growth Stock Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica U.S. Government Securities Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Money Market
